702 S.E.2d 506 (2010)
STATE
v.
Samuel Emanuell MILLER.
No. 403P10.
Supreme Court of North Carolina.
October 7, 2010.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Samuel Emanuell Miller, pro se.
The following order has been entered on the motion filed on the 13th of September 2010 by Defendant for Petition for Writ of Certiorari, and/or Any Other Available Relief Pursuant to the All Writs Act:
"Motion Denied by order of the Court in conference this the 7th of October 2010."